Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 1 of 24

11/26/2018 5:19 PM

Chris Daniel - District Clerk Harris County
Envelope No. 29253739

By: Walter Eldridge

Filed: 11/26/2018 5:19 PM

CAUSE NO. 2018-82890

 

Fiesta Mart, LLC IN THE DISTRICT COURT OF

Plaintiff,
vs. HARRIS COUNTY, TEXAS
ACON Investments, LLC

Defendant.
1518? JUDICIAL DISTRICT

 

§
§
§
§
§
§
§
§
§
§
§

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE

Plaintiff Fiesta Mart, LLC, successor-in-interest to Fiesta Mart, Inc. (“Plaintiff,” “Fiesta,”
or “Fiesta Mart”), respectfully files this First-Amended Petition and Request for Disclosure
against Defendant ACON Investments, LLC (“Defendant” or “ACON”).

I. INTRODUCTION

1, This action arises out of Defendant ACON’s wrongful diversion and theft of
insurance property rights and the resulting proceeds belonging to Plaintiff Fiesta Mart in respect
of Fiesta Mart stores damaged by Hurricane Harvey.

II. DISCOVERY CONTROL PLAN

2. Plaintiff intends to conduct discovery in this case under a Level 3 discovery

control plan as provided by Rule 190 of the Texas Rules of Civil Procedure.

Ill. REQUEST FOR DISCLOSURE

3. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff requests that

Defendant disclose the information and materials listed in Rule 194.2 within thirty (30) days.

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 1

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 2 of 24

IV. PARTIES

4. Plaintiff Fiesta Mart, LLC is a Texas Limited Liability Company with its
principal place of business in Houston, Texas.

D. Defendant ACON Investments, LLC is a Delaware Limited Liability Company
with its principal place of business in Washington, D.C. Pursuant to Section 17.044 of the Texas
Civil Practice and Remedies Code, Defendant may be served through the Secretary of State of
Texas, provided that the citation and petition are forwarded to Defendant’s home office address,
1133 Connecticut Avenue NW, Suite 700, Washington D.C. 20036, by certified mail, return
receipt requested.

V. JURISDICTION & VENUE

6. The Court has subject matter jurisdiction over this action because the amount in
controversy exceeds the minimum jurisdictional limits of this Court.

7. The Court has personal jurisdiction over Defendant because it has purposefully
availed itself of the privileges and benefits of conducting business in this state, as defined in
Section 17.042(2) and/or (1) of the Texas Civil Practice and Remedies Code. Without limitation,
Defendant has engaged in business in this state by committing a tort in whole or in part in Texas
and/or entering into a contract with a Texas resident with performance in whole or in part in
Texas. Defendant wrongfully submitted proofs of loss on behalf of a Texas resident concerning
real and personal property located in Texas that were leased, owned, and/or operated by such
Texas resident for purposes of diverting insurance rights and the resulting proceeds payable in
Texas. On information and belief, Defendant also owns and/or operates ongoing businesses in
Texas, including Igloo Products Corporation of Katy, Texas and Borden Diary Company of

Dallas, Texas.

PLAINTIFEF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 2

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 3 of 24

8. Venue of this action is proper in Harris County, Texas, pursuant to Section
15.002(a)(1) of the Texas Civil Practice and Remedies Code, because a substantial part of the
events or omissions giving rise to the claims occurred in Harris County, Texas, and because
Harris County is where the insured properties at issue in this lawsuit are located. In the
alternative, venue is proper in Harris County, Texas under Section 15.002(a)(4) of the Texas Civil
Practice and Remedies Code, because Plaintiff is headquartered in Harris County, Texas.

VI. FACTUAL BACKGROUND

9. Fiesta Mart was founded in Houston in 1972. Today, there are more than 60
Fiesta stores in Texas, serving customers from over 90 countries of origin. Houston remains the
principal location of most Fiesta Mart stores and the location of Fiesta’s corporate headquarters.

A. Hurricane Harvey

10. On August 25, 2017, Hurricane Harvey made landfall in Houston. The storm
dumped an unprecedented 40 inches of rain in the area and caused massive damages and
dislocation to Houston businesses and residents alike. Fiesta Mart was no exception. The Fiesta
Mart at Mesa and Tidwell (Store #23; 9419 Mesa Drive, Houston, Texas 77028) sustained serious
damage. After extensive efforts, Fiesta reopened that store on or about October 4, 2017, bringing
quality and affordable food options to a still flood-damaged part of the city.

11. Other Fiesta stores fared even worse. The Fiesta Mart near the Addicks Reservoir
at Clay Road and Texas 6 (Store # 56; 4330 Highway 6, North Texas, 77084) took on nearly 10
feet of water. It remains closed today, as does Fiesta Mart Store # 10 (12201 E. Freeway,
Houston, Texas 77015). Fiesta management is working towards rebuilding or replacing both

stores, provided it timely receives expected insurance recoveries.

PLAINTIFE’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 3

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 4 of 24

12. Fiesta Mart used, operated, owned and/or leased store numbers 10, 23, and 56 and
other Fiesta Mart stores that suffered property damage and/or business interruption from
Hurricane Harvey (collectively, the “Harvey Loss”).

13. Fiesta paid to repair damage from the Harvey Loss, including the damage to store
numbers 10, 23, and 56. Fiesta likewise suffered business interruption loss from the Harvey Loss.

B. The Primary Policies

14, At the time of Hurricane Harvey, Fiesta Mart — including store numbers 10, 23,
and 56 mentioned above — was insured under several property insurance policies collectively
providing $400 million in limits. The first layer of policies, called the primary layer, afforded $25
million in limits (collectively, the “Primary Policies” and individually, a “Primary Policy”). A

chart summarizing certain elements of the Primary Policies is set forth below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurer Policy Policy Policy % of
No. Period Limits Primary
Layer

Allied World Assurance 0310-7409-1A 06/01/17- | $2.5M p/o $25M 10%
Company 06/01/18
Arch Specialty Insurance ESP7303053-01 | 06/01/17- | $5M p/o $25M 20%
Company 06/01/18
Aspen Specialty Insurance | PRAGK1017 06/01/17- | $3M p/o $25M 12%
Company 06/01/18
Certain Underwriters at URS 2552391.17 | 07/06/17- | $2.5M p/o $25M 10%
Lloyd’s of London (Hiscox) 06/01/18
HDI Global Insurance CPD1488300 06/01/17- | $10M p/o $125M 8%
Company 06/01/18
Indian Harbor Insurance PRO0047629 06/01/17- | $5M p/o $25M 20%
Company 06/01/18
Westport Insurance NAP 2001214 01 | 06/01/17- | $80M p/o $400M 20%
Corporation 06/01/18
15. The Primary Policies are contracts of indemnity. Specifically, they provide that

“ijn consideration of the premium charged, the subscribers hereto, hereinafter referred to as the

Insurer(s) and/or Company(ies), do severally, but not jointly, agree to indemnify the Insured for

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 4

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 5 of 24

the amount recoverable in accordance with the terms and conditions of the Policy.” (Primary
Policies at Participation Endorsement.)

16. Fiesta paid the premium allocated to it for coverage under the Primary Policies.

17. Specifically, Endorsement A1 to the Primary Policies sets forth certain terms and
conditions “[w]ith respects to the entity of, Fiesta Mart.” (/d. at End. Al.) In addition to
establishing a deductible of $250,000 for certain perils, Endorsement A1 sets an “Allocated
Premium” figure that varies by insurer.

18. For example, one of the Primary Policies is Policy No. 0310-7409-1A issued by
Allied World Assurance Company for the period June 1, 2017 to June 1, 2018 (the “AWAC
Policy”). Endorsement Al to the AWAC Policy states “Allocated Premium - $125,793.”

19. Consistent with that figure, Fiesta Mart was billed $125,792.60 respecting the

AWAC Policy in June 2017. A copy of the relevant portion of the invoice is below:

Remit via Standard US Mall: |

tol“ F bad Willls of New York, Inc. INVOICE No. 1780765 |
a P.O. Box 4857 Due Upon Recelpt
Willis New York , NY 102494557 Account Code Total Bue Date
Towers ACONINV-O1 =| = $926,232.50 | 6/15/2017 |
Watson (212) 915-8688
Site ID; 2

este Mart Inc,

Attn: Wayne Peterson

5235 Katy Freeway

Houston, TX 77007

Please retum this portion with your gayment
Make checks payable to: Willis of New York, Inc.

Item# Effective Date PollcyNumber Carrier Amount |
Description Polley Perlod
40493637 06/01/2017 0310-7409-1A $125,792.60
New Business 06/01/2017 to 06/01/2018

Commercial Property - AWAG $25" Primary

20. Fiesta paid in full the billed amount respecting the AWAC Policy.

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 5

237802502_1

|
}
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 6 of 24

21. Fiesta has likewise paid the premium allocated to it for coverage under the other
Primary Policies and has otherwise performed all its obligations under the Primary Policies.

22. Fiesta also falls within the definition of “Insured” under the Primary Policies.

23. Each Primary Policy defines “Insured” as follows:

NAMED INSURED. This Policy insures ACON Investments, LLC and as
per the attached endorsement schedule, any subsidiary, associated, allied
or affiliated company, corporation, firm, organization, partnership, Joint
Venture, Limited Liability Company or individual, whether wholly or
partially owned or controlled by the Insured, where the Insured maintains
an interest, or where the Insured is required to provide insurance, as now
exist or are hereafter constituted or acquired, and any other party in
interest that is required by contract or other agreement to be named, all
hereafter referred to as the “Insured”.
(Primary Policies at § 1) (emphasis as original.)

24. At the time the Primary Policies were issued and at the time of the Harvey Loss,
on information and belief, Fiesta Mart was a “subsidiary, associated, allied, or affiliated ...
Limited Liability Company...wholly or partially owned or controlled” by ACON.

25. As such, Fiesta falls within the definition of Insured under the Primary Policies.

26. “Fiesta Mart, L.L.C.” is also identified as the Insured on over 70 certificates of
insurance issued respecting the Primary Policies for the relevant policy period. Each such
certificate lists all seven Primary Policies and states that “the policies of insurance listed below
have been issued to the insured named above for the policy period indicated.”

27. Each Primary Policy was in force at the time of the Harvey Loss.

28. Fiesta did not draft any of the Primary Policies.

C. Fiesta Submits the First Proofs of Loss

29. The Primary Policies provide that it “shall be necessary for the Insured to render a

signed and sworn proof of loss to the Insurer or its appointed representative stating: the place,

PLAINTIFEF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 6
237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 7 of 24

time and cause of loss, interest of the Insured and of all others, the value of the property involved,
and the amount of loss, damage or expense sustained.” (Primary Policies at 4] 42.)

30. The Primary Policies also state that “[I]oss, if any, shall be adjusted with and
payable to the Insured, or as directed by them.” (/d. at 16.)

31. On or about September 26, 2017, Fiesta Mart, through its Vice President and
Chief Financial Officer Wayne S. Peterson, submitted to the Primary Policy insurers signed and
sworn First Partial Proofs of Loss respecting the Harvey Loss (collectively, the “First Proofs”).

32. The First Proofs were notarized in Harris County, Texas and, on information and
belief, were submitted from Harris County, Texas.

33. The First Proofs sought recovery for a “Flood (CAT #1743) loss” occurring on
August 26, 2017, due to “Flood loss associated with CAT #1743 - Hurricane Harvey.” The
location specified was “{m]ultiple properties (grocery stores / supermarkets) in Houston, TX.”
The First Proofs describe the “title and interest” of the insured in the properties at the time of the
loss as “Fiesta Mart, L.L.C.” In the section to identify any other persons that had an interest or
encumbrance on the identified property, the Proofs say “None.” The First Proofs also set forth
the claim numbers used by the Primary Policy insurers for the Harvey Loss.

34. On information and belief, the broker for the Primary Policies is Willis of Illinois,
Inc. (“Willis”). In connection with the First Proofs, the broker Willis “reminded the Markets that
the check needs to be addressed to Fiesta and not ACON Investments.”

35. Insurers for the Primary Policies accepted the First Proofs from Fiesta and did not
challenge Fiesta’s right to submit them.

36. The Primary Policy insurers adjusted the First Proofs with Fiesta and paid Fiesta

directly the $7.5 million requested therein. For example, the parent of Primary Policy insurer

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 7

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 8 of 24

Indian Harbor Insurance Company sent Fiesta a check payable to “Fiesta Mart LLC” and

referencing its policy number (PRO0047629), the date of loss for the Harvey Loss (August 26, 2017),

and a description stating “advance for hurricane Harvey.” A copy of that check (redacted in part

for security purposes) is set forth below:

XL Catlin

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess & Surplus LI : CHECK NUMBER
50S Eagleview Blvd. JPMorgan Chese Chicago, Illinois REDACTED
Exton, PA 19341
21 [POLICY NUMBER] DATE OF LOSS_[CHECK DATE
T10
PAY TO THE ORDER OF PROO0S7629 OR/26/17 9/13/17
Fiesta Mart LLC AMOUNT
***$7,000,000.00
THE AMOUNT OF: One million and 00/100 Dollars
IN PAYMENT OF: advance for hurricane Harvey
"VOID AFTER 80 DAYS
FIESTA MART LLC
HOUSTON, TX 77007 Yf b - &
- AUTHORIZED SIGNATU! iy
37. On information and belief, ACON was aware of and never objected to Fiesta’s

submission of the First Proofs and the Primary Policy insurers’ resulting $7.5 million payment to

Fiesta thereon.

D. Fiesta Mart’s Business Interruption Loss

38. In addition to property damage, Fiesta Mart also suffered business interruption
from the Harvey Loss.
39. Each Primary Policy covers “the loss resulting from the necessary interruption of

business conducted by the Insured...caused by loss, damage, or destruction by any of the perils

covered herein during the term of this policy to real and personal property as covered herein.”

(Primary Policies at 4 11.)

40. Fiesta Mart sustained an actual loss resulting directly from the interruption of

business at certain of its stores caused by Hurricane Harvey flooding.

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE

237802502_1

Page 8
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 9 of 24

Al, It is unquestioned that Fiesta, not ACON, conducted the business that was
interrupted at the subject stores, and that those stores were operated, owned, and/or leased by
Fiesta and not ACON.

42. Indeed, beginning in September 2017, Fiesta Mart was contacted by forensic
accountants retained on behalf of the Primary Policy insurers, Matson Driscoll & Damico LLP
(“MDD”) to gather information about the business conducted at the subject Fiesta stores. Ina
section entitled “Business Interruption,” MDD asked for Fiesta’s weekly and monthly sales
information, payroll reports, and a detailed claim for loss of business income and extra expenses
incurred. In a section entitled “Inventory” in the same letter, MDD asked for detailed inventory
and daily sales figures for “Locations 10, 23, and 56.”

43. In light of the insurers’ retention of MDD and “[b]ecause of the size and scope of
Fiesta’s loss,” Willis encouraged Fiesta Mart likewise to hire forensic accountants in order to
“assist you in the preparation and calculation of your Business Interruption and Time Element
(Civil Authority, Ingress/Egress) loss” and to “work for Fiesta as part of our loss team.”

44, Fiesta did so, retaining forensic accountants associated with Willis.

45. In September 2018, Willis sent materials reflecting that both its forensic
accountants and those at MDD had agreed to employ a $250,000 deductible in their estimates of
the Harvey Loss. That figure is different from the $100,000 deductible that would otherwise
apply to Flood losses at the subject Fiesta stores pursuant to paragraph 5(f) of the Primary
Policies, and is consistent with the $250,000 deductible set by Endorsement A1, the endorsement

that applies “[w]ith respects to the entity of, Fiesta Mart.”

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 9

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 10 of 24

D. ACON Sells Fiesta
46. On information and belief, ACON purchased Fiesta in 2015. See

www.aconinvestments.com/aconacquiresfiesta/ (“Washington, DC, April 29, 2015 -ACON

 

Investments, L.L.C. and its affiliates (ACON’) announced today that it has acquired Fiesta Mart,
L.L.C....”) (visited Nov. 13, 2018).
47. On or about April 30, 2018, ACON sold Fiesta Mart to a third party.
E. ACON Submits the Second Proofs of Loss Despite Having Sold Fiesta
48. On information and belief, on or about August 31, 2018, ACON submitted signed
and sworn Second Partial Proofs of Loss under the Primary Policies in respect of the Harvey Loss
(collectively, the “Second Proofs”). The Second Proofs sought a recovery of $4,780,347, being a
partial loss of $12,530,347 less a $250,000 deductible and a $7,500,000 first partial payment.
49. The Second Proofs indicate they were signed under oath by one Teresa Y.
Bernstein and notarized in Washington, D.C.
50. Fiesta Mart does not employ anyone named Teresa Y. Bernstein and it has no
operations or offices in Washington, D.C.
51. On information and belief, Teresa Y. Bernstein is employed by or on behalf of
ACON.
52. The Second Proofs covered the same Harvey Loss as the First Proofs.
Specifically, the Second Proofs:
a) seek payment respecting “Flood loss associated with CAT #1743 - Hurricane
Harvey” on August 26, 2017;
b) describe the damaged property as “[mlJultiple properties (grocery stores /

supermarkets) in Houston, TX;”

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 10

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 11 of 24

c) use the same claim numbers (2017019830, et seq.) as the First Proofs; and
d) describe the “title and interest” in the damaged property as “Fiesta Mart, L.L.C.”
with “None” identified in the section for others having other title, interests, or encumbrances in the
subject property.
53. At the time it submitted the Second Proofs, ACON had no title or interest in
Fiesta Mart, including in Fiesta store numbers 10, 23, or 56.

F. ACON Usurps Fiesta’s Right to Insurance Recovery for the Second Proofs
And Misappropriates the Resulting $4,780,347 in Insurance Proceeds

54. In September 2018, Willis advised Fiesta that ACON had taken the position that
because it was a named insured on the Primary Policies at the time of the Harvey Loss, ACON
has “the right to payment under the policy and as such has instructed the adjuster and Willis to
direct payment to ACON.”

55. Willis added that “the Actual Cash Value (ACV) for the Property Damage (PD)
for Stores numbers 23, 56, and 10, has been paid in full.”

56. It was in this way that Fiesta first learned of and received the Second Proofs.
With respect to the Second Proofs, Willis stated that “Insurers forwarded payment direct to
ACON Investments,” which would have been “either the week of August 27th or the week of
Sept 4th.”

57. On information and belief, ACON received the $4,780,347 in insurance proceeds
under the Primary Policies respecting the Harvey Loss sought by the Second Proofs.

58. On October, 4, 2018, Fiesta wrote to ACON advising that the $4,780,347

insurance payment belonged to Fiesta and requesting its return.

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 11

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 12 of 24

59. On October 10, 2018, a law firm purporting to represent ACON acknowledged
the October 4 letter and responded that “ACON must decline. Those insurance proceeds belong
to ACON....”

60. Fiesta may seek additional recoveries under the Primary Policies for the Harvey
Loss. It is reluctant to do so, however, in light of ACON’s position that it and not Fiesta is

entitled to insurance rights and subsequent proceeds under the Primary Policies respecting the

Harvey Loss.
VII. CAUSES OF ACTION
A. Unjust Enrichment
61. The allegations of paragraphs 1 through 60 are incorporated herein by reference
as if set forth fully below.

62. Fiesta generally pleads its rights to restitution. Specifically, as described above,
Fiesta was entitled to insurance rights and proceeds under the Primary Policies for the Harvey
Loss.

63. Nonetheless, unbeknownst to Fiesta, ACON wrongfully usurped those rights by
submitting the Second Proofs and collecting the resulting insurance proceeds owed to Fiesta for
the Harvey Loss.

64. As aresult, ACON has unlawfully obtained by fraud and/or the taking of undue
advantage benefits owed to Fiesta.

65. ACON has failed to return the proceeds or otherwise make restitution to Fiesta.

66. As a proximate cause of such actions, Plaintiff Fiesta has been damaged.

B. Tortious Interference with Contract

67. The allegations of paragraphs 1 through 60 are incorporated herein by reference

as if set forth fully below.

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 12

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 13 of 24

68. Other than limits and deductibles, each Primary Policy “shall apply separately to
each person or organization covered as Insured in the same manner and to the same extent as
though a separate policy had been issued to each such person or organization.” (Primary Policies
at 27.)

69. Plaintiff Fiesta thus has a contract with each Primary Policy insurer separate and
apart from that of Defendant ACON.

70. ACON willfully and intentionally interfered with Fiesta’s contractual rights under
such contracts respecting the Harvey Loss.

71. As a proximate cause of such interference by ACON, Plaintiff Fiesta has been
damaged.

C. Tortious Interference with Property Rights

72. The allegations of paragraphs 1 through 60 are incorporated herein by reference
as if set forth fully below.

73. Plaintiff Fiesta has property rights under the Primary Policies in respect of the
Harvey Loss.

74. Defendant ACON has intentionally interfered with and/or invaded such property
rights without just cause or excuse by submitting the Second Proofs and collecting the resulting
insurance proceeds under the Primary Policies respecting the Harvey Loss.

75. This intentional interference and/or invasion has impaired Plaintiff Fiesta’s
insurance rights under the Primary Policies and its ability to transact business.

76. As a proximate cause of such interference by ACON, Plaintiff Fiesta has been

damaged.

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 13
237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 14 of 24

D. Conversion

77. The allegations of paragraphs 1 through 60 are incorporated by reference as if set
forth fully below.

78. Plaintiff Fiesta has property rights under the Primary Policies in respect of the
Harvey Loss.

79. Despite being on notice of such property rights of Fiesta, Defendant ACON
unlawfully assumed, usurped, and otherwise exercised control over those rights by submitting the
Second Proofs and retaining the resulting proceeds under the Primary Policies.

80. Fiesta has demanded return thereof but ACON has refused.

81. Defendant has wrongfully converted Fiesta’s insurance rights respecting the
Harvey Loss and the resulting insurance proceeds. As a result thereof, Fiesta has been damaged.

Vill. DAMAGES

82. The allegations of paragraphs 1 through 81 are incorporated by reference as if set
forth fully below.

83. | Asaconsequence of the conduct of Defendant as described herein, Fiesta has
suffered damages of not less than $4,780,347, plus costs and interest, as well as attorneys’ fees
under Section 38.001 of the Texas Civil Practice and Remedies Code.

IX. CONDITIONS PRECEDENT

84. Paragraphs 1 through 83 are incorporated by reference as if set forth fully below.

85. Under Texas Rule of Civil Procedure 54, Plaintiff states that all conditions
precedent to its right to recovery have been performed or have occurred.

X. JURY DEMAND
Fiesta demands a trial by jury with regard to all issues of fact in relation to its claims and

causes of action asserted herein or in any amended or supplemental pleading.

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 14
237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 15 of 24

XI. PRAYER

WHEREFORE, Plaintiff respectfully requests that it be awarded actual and/or special
damages in excess of the minimal jurisdictional requirements of this Court as requested, as well
as pre- and post-judgment interest, costs of court, attorneys’ fees, and all other amounts to which
Plaintiff is justly entitled, either in law or in equity.

Dated: November 26, 2018.
Respectfully Submitted,

/s/ Penny P. Reid

Penny P. Reid

State Bar No. 15402570
preid@sidley.com

Meaghan D. Nowell

State Bar No. 24102288
mnowell@sidley.com
SIDLEY AUSTIN LLP
2021 McKinney Ave, Suite 2000
Dallas, Texas 75201

(214) 981-3300 (Telephone)
(214) 981-3400 (Facsimile)

-and-

Thomas D. Cunningham
(pro hac vice application to be filed)
tcunningham(@sidley.com
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, IL 60603
(312) 853-7000 (Telephone)
(312) 853-7036 (Facsimile)

ATTORNEYS FOR PLAINTIFF
FIESTA MART, LLC

PLAINTIFF’S FIRST-AMENDED PETITION AND REQUEST FOR DISCLOSURE Page 15

237802502_1
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 16 of 24

11/26/2018 5:19 PM

Chris Daniel - District Clerk Harris County
Envelope No. 29253739

By: Walter Eldridge

Filed: 11/26/2018 5:19 PM

CAUSE NO. 2018-82890

 

Fiesta Mart, LLC IN THE DISTRICT COURT OF

Plaintiff,
vs. HARRIS COUNTY, TEXAS

ACON Investments, LLC

Defendant.

§
§
§
§
§
§
§
§ 15187 JUDICIAL DISTRICT
§

 

MOTION FOR THOMAS D. CUNNINGHAM TO APPEAR
PRO HAC VICE ON BEHALF OF PLAINTIFF

By this application, Plaintiff Fiesta Mart, LLC (“Plaintiff,” “Fiesta,” or “Fiesta Mart’),
seeks an order admitting Thomas D. Cunningham as counsel pro hac vice.

Rule XIX of the Rules Governing Admission to the Texas Bar specifically provides for
the admission of out-of-state counsel to appear before this Court upon written application to
appear as counsel pro hac vice. In pertinent part, Rule XIX provides:

A reputable attorney, licensed in another state or in a foreign jurisdiction
but not in Texas, who resides outside of Texas may seek permission to
participate in the proceedings of any particular cause in a Texas court by
complying with the requirements of Texas Government Code Section
82.0361 concerning payment of a non-resident attorney fee to the Board of
Law Examiners as a mandatory initial requirement. Upon completion of this
requirement and receipt of an acknowledgment issued by the Board of Law
Examiners, the non-resident attorney shall file with the applicable Texas
court a written, sworn motion requesting permission to participate in a
particular cause.

As set forth in the Verified Application of Thomas D. Cunningham to Appear as Counsel
Pro Hac Vice, and the Declaration of Penny P. Reid, Thomas D. Cunningham has been retained

as counsel for Plaintiff and has fulfilled all of the requirements for pro hac vice admission as set

MOTION FOR THOMAS D, CUNNINGHAM

TO APPEAR PRO HAC VICE ON BEHALF OF PLAINTIFF Page 1
ACTIVE 237466589
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 17 of 24

forth in Rule XIX of the Rules Governing Admission to the Texas Bar. Granting Plaintiff's
application to admit Thomas D. Cunningham pro hac vice is necessary and appropriate in these
circumstances because Plaintiff has selected Thomas D. Cunningham as its counsel of choice in
this matter.

Thomas D. Cunningham is not a resident of Texas and is not regularly employed or
engaged in professional or other activities in Texas. Thomas D. Cunningham is a member in
good standing of all State Bar Associations of which he is a member.

As reflected in the accompanying proof of service, notice of Thomas D. Cunningham’s
application for pro hac vice is being provided to all parties. The State Bar fee of $250 has been
paid to the Texas Board of Law Examiners as required by Rule XIX. See Decl. of P. Reid at 4,
Ex. A (proof of payment).

For the reasons stated above, Plaintiff respectfully requests this Court to enter the
concurrently filed [Proposed] Order Granting Motion for Thomas D. Cunningham to Appear as
Counsel Pro Hac Vice on Behalf of Plaintiff.

Dated: November 26, 2018. Respectfully Submitted,
/s/ Penny P. Reid
Penny P. Reid
State Bar No. 15402570
preid@sidley.com
Meaghan D. Nowell
State Bar No. 24102288
mnowell@sidley.com
SIDLEY AUSTIN LLP
2021 McKinney Ave, Suite 2000
Dallas, Texas 75201
(214) 981-3300 (Telephone)
(214) 981-3400 (Facsimile)

ATTORNEYS FOR PLAINTIFF
FIESTA MART, LLC

MOTION FOR THOMAS D. CUNNINGHAM

TO APPEAR PRO HAC VICE ON BEHALF OF PLAINTIFF Page 2
ACTIVE 237466589
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 18 of 24

VERIFIED APPLICATION OF THOMAS D. CUNNINGHAM
TO APPEAR PRO HAC VICE ON BEHALF OF PLAINTIFF

I, Thomas D. Cunningham, declare and state:

1. I am an attorney at law and hereby request permission, pursuant to Rule XIX of
the Rules Governing Admission to the Texas Bar, to appear as counsel for pro hac vice for Fiesta
Mart, LLC in the above-titled action. I have personal knowledge of the matters stated herein
and, if called upon, could and would testify competently thereto.

2. My office address is SIDLEY AUSTIN LLP, One South Dearborn Street,
Chicago Illinois, 60603. My telephone number is 312-853-7594; my fax number is 312-853-
7036; and my e-mail address is tcunningham@sidley.com.

3. I will be associated with licensed Texas attorney, Penny P. Reid, Bar No.
15402570. Ms. Reid’s address is SIDLEY AUSTIN LLP, 2021 McKinney Avenue, Suite 2000,
Dallas, Texas 75201. Her phone number is 214-981-3300; her fax number is 214-981-3400; and
her e-mail address is preid@sidley.com.

4. In the preceding two years, I have not applied to appear pro hac vice in any matter
before a Texas state court.

5. I have been admitted to practice and am a good standing of the Illinois State Bar
since November 9, 1995. I have also been admitted to practice and I am in good standing with
the U.S. District Court for the Northern District of Illinois since December 20, 1995, the Trial
Bar of the U.S. District Court for the Northern District of Illinois since November 10, 2009, and
the U. S. District Court for the Western District of Michigan since January 13, 2017.

6. In the preceding five years, I have not been the subject of disciplinary action by

the Bar of courts of any jurisdiction in which I am licensed.

VERIFIED APPLICATION OF THOMAS D. CUNNINGHAM

TO APPEAR PRO HAC VICE ON BEHALF OF PLAINTIFF Page 1
ACTIVE 237466589
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 19 of 24

7. In the preceding five years, I have not been denied admission to the courts of any
State or to any federal court.

8. I am familiar with the State Bar Act, the State Bar Rules, and the Texas
Disciplinary Rules of Professional Conduct governing the conduct of members of the State Bar
of Texas and will at all times abide by and comply with the same so long as such Texas
proceeding is pending and said Applicant has not withdrawn as counsel therein.

VERIFICATION

I am the applicant in this matter. I have read the foregoing application and the matters
stated in it are true of my own knowledge.

I declare under penalty of perjury under the laws of the State of Texas that the foregoing
is true and correct.

Dated: November 26, 2018

TY Fave D low

Thomas D. Cunningham

 

VERIFIED APPLICATION OF THOMAS D. CUNNINGHAM

TO APPEAR PRO HAC VICE ON BEHALF OF PLAINTIFF Page 2
ACTIVE 237466589
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 20 of 24

CAUSE NO. 2018-82890

 

Fiesta Mart, LLC IN THE DISTRICT COURT OF

Plaintiff,
vs. HARRIS COUNTY, TEXAS

ACON Investments, LLC

Defendant.

§
§
§
§
§
§
§
§ 15187 JUDICIAL DISTRICT
§

 

DECLARATION OF PENNY P. REID IN SUPPORT OF MOTION FOR THOMAS D.
CUNNINGHAM TO APPEAR PRO HAC VICE ON BEHALF OF PLAINTIFF

I, Penny P. Reid, declare and state:

1. I am an attorney duly admitted to practice before all courts of the State of Texas.
I am a partner of Sidley Austin LLP, 2021 McKinney Avenue, Suite 2000, Dallas, Texas 75201,
counsel of record for Plaintiff Fiesta Mart, LLC in the above-captioned matter, and I am
personally familiar with the matters set forth herein and, if called to testify, could and would
competently testify thereto.

2. I make this declaration in support of the Motion of Plaintiff to have Thomas D.
Cunningham admitted pro hac vice and associated as counsel to represent Plaintiff in this matter.

3. I am an active member in good standing of the State Bar of Texas.

4. Pursuant to Rule XIX of the Rules Governing Admission to the Texas Bar, and as
set forth in the attached Exhibit A, the State Bar fee of $250 has been paid to the Texas Board of
Law Examiners.

5. Thomas D. Cunningham is familiar with the facts and issues in this matter.

DECLARATION OF PENNY P. REID IN SUPPORT OF MOTION FOR

THOMAS D. CUNNINGHAM TO APPEAR PRO HAC VICE ON BEHALF OF PLAINTIFF Page 1
ACTIVE 237466589
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 21 of 24

6. I find that Thomas D. Cunningham is a reputable attorney, and I recommend that
Thomas D. Cunningham be granted permission to participate in the above-captioned matter
before the Court.

q- I request leave for Thomas D. Cunningham to appear as counsel of record for
Plaintiff in all proceedings and matters relating to the above-entitled action in this Court.

I declare under penalty of perjury under the laws of the State of Texas that the foregoing

is true and correct.

Dated: November 26, 2018 /s/ Penny P. Reid
Penny P. Reid

DECLARATION OF PENNY P. REID IN SUPPORT OF MOTION FOR

THOMAS D. CUNNINGHAM TO APPEAR PRO HAC VICE ON BEHALF OF PLAINTIFF Page 2
ACTIVE 237466589
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 22 of 24

CERTIFICATE OF SERVICE
I hereby certify that, pursuant to Section 17.044 of the Texas Civil Practice and Remedies
Code, a true and correct copy of the foregoing document was caused to be served through the
Secretary of State of Texas, to be forwarded to Defendant’s home office address, 1133

Connecticut Avenue NW, Suite 700, Washington D.C. 20036, by certified mail, return receipt

requested.

Dated: November 26, 2018

/s/ Meaghan D. Nowell
Meaghan D. Nowell

ACTIVE 237466589
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 23 of 24

EXHIBIT A
Case 4:18-cv-04704 Document 1-4 Filed on 12/13/18 in TXSD Page 24 of 24

Board of Law Examiners
Appointed by the Supreme Court of Texas

November 20, 2018

Thomas D. Cunningham
Via: E-Mail

Acknowledgment Letter
Non-Resident Attorney Fee

According to Texas Government Code §82.0361, "a nonresident attorney requesting permission to participate in
proceedings in a court in this state shall pay a fee of $250 for each case in which the attorney is requesting
to participate."

This Acknowledgement Letter serves as proof that the Board of Law Examiners has received $250 in
connection with the following matter:

Non-resident attorney: Thomas D. Cunningham
Case: 2018-82890
Texas court or body: 151st Judicial District, Harris County

After satisfying the fee requirement, a non-resident attorney shall file a motion in the Texas court or body in which
the non-resident attorney is requesting permission to appear. The motion shall contain the information and statements
required by Rule XIX(a) of the Rules Governing Admission to the Bar of Texas. The motion must be accompanied
by this Acknowledgment Letter and by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

The decision to grant or deny a non-resident attorney's motion for permission to participate in the proceedings in

a particular cause is made by the Texas court or body in which it is filed.

For more information, please see Rule XIX of the Rules Governing Admission to the Bar of Texas and §82.0361, of
the Texas Government Code, which can be found on the Board's website.

Signed,

Ase flask

Susan Henricks
Executive Director

MAILING ADDRESS TELEPHONE: 512- 463-1621 - FACSIMILE: 512- 463-5300 STREET ADDRESS
Post Office Box 13486 WEBSITE: www.ble.texas.gov 205 West 14th Street, Ste.500

Austin, Texas 78711-3486 Austin, Texas 78701
